DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 2, and 5-18 are allowed.

3.	The following is an Examiner’s statement of reasons for allowance: 
            Regarding claim 1, the prior art of Aljadeff et al. (US PGPub 2004/0072582 A1) teaches a method for determining a location of a device in a wireless network, the method comprising steps of: transmitting a digital transmit signal from a digital transmitter comprising a first antenna; wherein the first antenna is configured to transmit the digital transmit signal to two or more receivers; receiving, at a first and second coherent receiver arrays, the digital transmit signal from the digital transmitter, wherein the digital transmit signal arrives at the first and second receivers at two different time instances as a first digital signal and a second digital signal; performing a comparison, at a processor, of a first and a second digital signals; determining, at the processor, a time difference of arrival of the first and second digital signals based on the performed comparison.
	The prior art of record of Jamieson et al. (US PGPub 2016/0345286 A1) teaches wherein the digital transmit signal from the digital transmitter determine an angle of arrival of the digital transmit signal with respect to a direction of travel, wherein the first coherent receiver array includes a first plurality of antennas and the second coherent receiver array includes a second plurality of antennas such that a first antenna of each 
 	The prior art of record of Alizadeh-Shabdiz (US PGPub 2008/0248808 A1) teaches estimating, at a processor, the direction of travel of the digital transmit signal based on the determined time difference of arrival of the first and second digital signals; and determining, at a processor, a bearing to the digital transmitter based on the estimated direction of travel of the digital transmit signal.
 	The prior art of record of Landt (US Pat 6600443 B2) teaches wherein the comparison performed is done using a signal subtraction between the first and second digital signals to produce a difference signal whereby the polarity of a delayed signal is compared to the polarity of the received first and second signals to determine a direction of the digital transmitter in relation to the first and second antennas.
 	The prior art of record of Graham (US PGPub 2003/0117315 A1) teaches a coherent phase reference offset is used to measure the angular difference between the local reference axis and a vector from the coherent array probes.
	However, the Examiner agrees that the prior art of record of Aljadeff et al, Jamieson et al, Alizadeh-Shabdiz, Landt, and Graham, whether alone or in combination, lacks the teaching wherein the bearing is the angular difference between a local reference axis and a vector extending from the first and second coherent receiver arrays, in combination with all the other recited limitations in claim 1.
 	Regarding claim 11, the prior art of Aljadeff et al. (US PGPub 2004/0072582 A1) teaches a system for determining a location of a device in a wireless network, the system comprising: a digital transmitter comprising a first antenna; first and second coherent receiver for receiving a digital transmit signal from the digital transmitter,
and a signal processing device comprising a processor and a memory device coupled to the processor in communication with the first receiver and with the second receiver; the memory device containing a set of instructions that, when executed by the processor, cause the processor to: perform a comparison of a first and second digital signals, wherein the first and second digital signals represent a digital transmit signal transmitted by the digital transmitter and wherein the digital transmit signal arrives at the first and second receivers at two different time instances as the first digital signal and the second digital signal; determine a time difference of arrival of the first and second digital signals based on the performed comparison.
	The prior art of record of Jamieson et al. (US PGPub 2016/0345286 A1) teaches the system comprising first and second coherent receiver arrays for receiving a digital transmit signal from the digital transmitter to determine an angle of arrival of the digital transmit signal with respect to a direction of travel, wherein the first coherent receiver array includes a first plurality of antennas and the second coherent receiver array includes a second plurality of antennas such that a first antenna of each of the first and second coherent receiver arrays generate signals indicating an angle of arrival of the received digital transmit signal in a horizontal plane and a second antenna of each of the first and second coherent receiver arrays generate signals indicating an angle of arrival of the received digital transmit signal in a vertical plane.

	The prior art of record of Landt (US Pat 6600443 B2) teaches the system wherein the comparison performed is done using a signal subtraction between the first and second digital signals to produce a difference signal whereby the polarity of a delayed signal is compared to the polarity of the received first and second signals to determine a direction of the digital transmitter in relation to the first and second antennas.
 	The prior art of record of Graham (US PGPub 2003/0117315 A1) teaches the system comprising a coherent phase reference offset is used to measure the angular difference between the local reference axis and a vector from the coherent array probes.
 	However, the examiner agrees that the prior art of record of Aljadeff et al, Jamieson et al, Alizadeh-Shabdiz, Landt, and Graham, whether alone or in combination, lacks the teaching wherein the bearing is the angular difference between a local reference axis and a vector extending from the first and second coherent receiver arrays, in combination with all the recited limitations in claim 11.
			           	Conclusion
4.        Any inquiry concerning this communication or earlier communications


number is (571)270-7693.  The examiner can normally be reached on Monday-

Thursday, 8AM-4PM.

	If attempts to reach the examiner by telephone are unsuccessful, the

examiner’s supervisor, Rafael Perrez-Gutierrez, can be reached on (571)272-7915. The

fax phone number for the organization where this application or proceeding is

assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642